On the Merit's.
Justices concurring: Ludeling, Taliaferro, Howell, Wyly, Morgan.
Wyly, J.
The heirs of Mrs. White, wife of Maunsel White, appeal from the judgment condemning them to pay the plaintiff one thousand dollars for professional services.
At the same time the plaintiff was employed to obtain the orders mentioned in the case just decided in the succession of Maunsel White; *292he was employed to obtain similar orders in the succession of Mrs. White, and this controversy arises in reference to the value of these services. As the orders were all obtained without opposition and by consent, we think one hundred dollars will be lair compensation.
It is therefore ordered that the judgment herein be reduced to one hundred dollars, and as thus amended that it be affirmed, appellee paying costs of appeal.
Rehearing refused.